DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24th, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-6 8-14 and 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweitzer (US 2016/0270929).
 	Regarding claim 1, Sweitzer discloses an implant extractor comprising an elongated body (37) having a proximal end (@39) for attachment to an extraction device (¶35); a first arm (21) fixedly connected to and extending laterally away from the elongated body (figure 1); and a second arm (see figure below) pivotably connected to the first arm (figures 5-6B, 9-13), the second arm having a moment arm (see figure below) for generating a torque about a distal end of the second arm, wherein one of the first arm and second arm extends through the other of the first arm and second arm (figures 1-2).
 	Regarding claim 2, Sweitzer discloses the first arm is integrally formed with the elongated body (figures 1-2).
 	Regarding claim 3, Sweitzer disclose the first arm comprises a first arm segment (see figure below); and a second arm segment (see figure below) having a longitudinal axis at an angle of about 80° to about 160° relative to a longitudinal axis of the first arm segment (see figure below).
 	Regarding claim 4, Sweitzer discloses the first arm comprises a first arm segment (see figure below); a second arm segment (see figure below) extending from the first arm segment; and a tail end (see figure below) extending laterally of the first and second arm segments.
 	Regarding claim 5, Sweitzer discloses a proximal end of the second arm is positioned directly above the tail end of the first arm (see figure 2 below).
 	Regarding claim 6, Sweitzer discloses the second arm further comprises distal arm segment having a longitudinal axis of about 80° to about 160° relative to a longitudinal axis of the moment arm (see figure 2 below). 
 	Regarding claim 8, Sweitzer discloses the force applicator threaded connector comprises a screw displacement device (33, ¶31).
 	Regarding claim 10, Sweitzer discloses a first jaw (24C) releasably attachable to a distal end of the first arm (figure 7, ¶50-51); and a second jaw (24D) releasably attachable to the distal end of the second arm (figure 7, ¶50-51).
 	Regarding claim 11, Sweitzer discloses a distal portion of at least one of the first and second jaws is substantially cup-shaped, substantially cylinder-shaped, substantially prong-shaped, substantially toothed-shaped, substantially conical, substantially J-shaped, substantially boot-shaped, substantially curved or substantially dog-leg in shape (figures 7-8D).
 	Regarding claim 12, Sweitzer discloses the first arm comprises a latch (42/43) for releasably retaining the first jaw thereto. 	Regarding claim 17, Sweitzer discloses the second arm further comprises a distal arm segment (see figure below) having a longitudinal axis substantially parallel to a longitudinal axis of the elongated body (see figure below).
 	Regarding claim 20, Sweitzer discloses a threaded connector (33) engaged with the first arm and the moment arm to apply a force to one of the first and second arms.

    PNG
    media_image1.png
    769
    709
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sweitzer (US 2016/0270929) in view of Weiman et al. (US 2014/0316522).
 	Regarding claim 13, Sweitzer discloses the claimed invention except for the elongate body comprises a threaded connection member (39, figure 2)  to an extraction device (¶35), instead of a quick connect.
 	Weiman et al. disclose that a quick connect and threaded connection member (¶59) are equivalent attachment structures.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted in the quick connect of Weiman et al. for the threaded connection member of Sweitzer as Weiman et al. teach that a quick connect and threaded connection member are equivalent attachment structures.
 	Regarding claim 15, Sweitzer in view of Weiman et al. disclose the quick connect comprises a polygonal shape base for attachment with a cooperating striking member (39, figure 2 and ¶35 of Sweitzer) in view of (¶59 of Weiman).
 	Regarding claim 16, Sweitzer in view of Weiman et al. disclose the quick connect is laterally offset from the elongate body (figure 2 of Sweitzer is laterally offset along an the direction perpendicular to the central longitudinal axis of the elongated body).
 	 
Allowable Subject Matter
Claims 18-19 and 21 are allowed. 	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775